JONES, Chief Judge.
This is a personal injury action in which plaintiff alleges that injuries he received have permanently and partially incapacitated him.
Defendant moves for the production and inspection of plaintiff’s income tax returns for the years 1945, 1946, 1947 and 1948.
There is authority in other District Courts for the production of income tax returns. Reeves v. Pennsylvania R.R. Co., D.C., 80 F.Supp. 107. Such authority is not binding on this Court.
The Internal Revenue Code, 26 U.S.C.A. § 55, and regulations issued thereunder provide that tax reurns shall be confidential and disclosed only upon application of the plaintiff or his attorney in fact. No provision is made for the production of such returns upon order of a Federal Court. Until such provision is made, this section of the Court has been and is of the opinion that such returns are, in private civil actions, confidential information between the taxpayer and the Government and should not be open to inspection under Rule 34, Federal Rules of Civil Procedure, 28 U.S. C.A. Such a ruling is in accord with previous holdings that documents which have been declared confidential by Federal department rulings are not open to discovery under Rule 34. 2 Moore’s Federal Practice 2641, F.N. 1.
Such a ruling will have no serious consequences as the information desired can be obtained by intelligent use of other discovery procedure.